DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 	This application is a 371 of PCT/EP2019/063071 filed 05/21/2019. 
	This application also claim foreign benefit of SPAIN ESP201830491 filed 05/22/2018. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	The claims of the instant application are afforded the effective filing date of 05/21/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 05/23/2022 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.

Status of the Claims
	Claims 1-13 and 17-21 are pending in this instant application, of which claims 17-21 are withdrawn at this time being as being drawn to non-elected groups/inventions. 
	Claims 1-13 are under examined herein on the merits for patentability.

Claim Objections
Claim 6 is objected to because of the following informalities:  please amend “peptide” to “pentapeptide” so as there is proper antecedent basis to pentapeptide in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabliov et al (US 2010/0112073 A1) in view of Litner (US 6,620,419 B1; cited in IDS 03/02/2021) and Liu et al (US 2016/0120794 A1).
Regarding claims 1, 4-5, and 10, Sabliov teaches a composition comprising nanoparticle (nanocapsule) having a diameter of less than 1 µm containing alginate, soy lecithin, calcium chloride and a water-insoluble compound (Abstract; [0025]-[0027], [0032]-[0035], [0040]-[0042], [0044]-[0045], [0047], [0049]-[0050], [0071]; claims 1, 9 and 13). Sabliov teaches the composition comprises water ([0025], [0034] and [0055]).
However, Sabliov does not teach the pentapeptide of claim 1.
Regarding the pentapeptide of claim 1, Litner teaches palmitoyl-pentapeptide and encapsulation of the pentapeptide in nanocapsule/nanoparticle (Abstract; column 2, lines 58-end; columns 3-4; column 5, lines 40-end; column 6; Examples 1, 2 and 6; claims 1, 4, and 10-12).
It would have been obvious to one of ordinary skill in the art to incorporate the palmitoyl-pentapeptide as the water-insoluble compound that is encapsulated in the nanocapsule/nanoparticle of Sabliov, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Litner indicated that palmitoyl-pentapeptide is suitable for encapsulation in nanocapsule/nanoparticle, and palmitoyl-pentapeptide is within the scope of the active compound that is suitable for encapsulation in the nanocapsule of Sabliov, as palmitoyl-pentapeptide is water-insoluble compound of Sabliov and per Liu, palmitoyl-pentapeptide is a hydrophobic ingredient that is advantageously encapsulated in nanoparticle/nanocapsule formulation so as to improve stability and skin penetration of the palmitoyl-pentapeptide via topical application (Liu: Abstract; [0010], [0012], [0030]-[0037], [0047]; claims 1-8), which is also the mode delivery of palmitoyl-pentapeptide in Litner to the skin (Litner: column 2, lines 58-end; claims 15 and 16). Thus, an ordinary artisan interested in maximizing stability and skin penetration of the palmitoyl-pentapeptide via topical application would have looked to encapsulating palmitoyl-pentapeptide in nanocapsule formulation, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claims 2 and 3, Litner teaches the palmitoyl-pentapeptide is palmitoyl-lys-thr-thr-lys-ser-OH (Examples 1, 2 and 6).
Regarding claims 6-8, Sabliov and Liu teaches concentration of water-insoluble compound such as palmitoyl-pentapeptide can be in the range of 0.01% to 10% (Sabliov: [0038] and claim 9; Liu: claims 5 and 6), and the amounts of the water-insoluble compound, alginate, lecithin and calcium chloride are optimizable per Sabliov to achieve the desired stability and small particle sizes (Sabliov: [0010], [0025], [0028]-[0029], [0042]-[0043], [0050]-[0051] and [0071]), Thus, it would have been obvious for an ordinary artisan to optimize the amount of pentapeptide relative to the alginate, lecithin and calcium chloride via routine optimization so as to achieve a nanocapsule with the desired stability and small particle sizes. As such, absent some demonstration of unexpected results from the claimed parameters, the optimization of the proportion of pentapeptide relative to alginate, lecithin and calcium chloride would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
Regarding claim 9, Sabliov teaches the particle sizes of the nanoparticle is around 150 nm ([0050]-[0051] and [0071]).
Regarding claim 11, Litner teaches the composition containing encapsulated palmitoyl-pentapeptide and water, wherein water is present in an amount of at least 90% by weight of the composition (Examples 1-2).
Regarding claim 12, Litner teaches the composition can further contain  surfactants, moisturizing agents, antioxidants, emollients, and humectant (column 6, lines 53-59; Examples 1-2; claim 12).
Regarding claim 13, Litner teaches the composition is in the form of a cream, emulsion, gel, milk, ointment or lotion (column 6, lines 46-50; claim 11).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613